 In the Matter of SIMPsoN LOGGING COMPANY, EMPLOYERandINTER-NATIONAL UNION OF OPERATINGENGINEERS,LOCAL 302, AFL,PETITIONERCase No. 19-RC-353.-Decided December 5, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before Howard A.McIntyre, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman. Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.For the reasons noted below, no question affecting commerce existsconcerning the representation of employees of the Employer withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.The Petitioner seeks a unit of all shovel operators, bulldozer oper-ators, grader operators, and pitmen in the Employer's constructioncrew.However, the Petitioner would exclude employees in that crewwho operate the trucks, the speed track, and the compressors and jack-hammers, as well as the powder men and laborers.The Petitionerwould also exclude from its proposed unit the shovel operators andbulldozer operators who work in the logging crew. The Employer andthe Intervenor, Local 3-38 International Woodworkers of America,CIO, both contend, and we agree, that the unit sought is inappropriate.The Petitioner, in effect, is seeking to carve out from a bargainingunit which has operated effectively for more than 10 years, certainmachine operators and their assistants who are engaged in the con-struction of logging roads and logging railway lines.In justificationof its proposed unit, the Petitioner urges that it has represented units87 NLRB No. 59.375 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDof similar employees engaged in highway construction.However,assuming that such a unit would be appropriate in the construction ofhighways, the record in this proceeding clearly demonstrates thathighway construction is not analogous to building logging roads andlogging railroad lines.According to uncontradicted testimony, thework of the Employer's logging crew and its construction crew, bothof which come under the general supervision of the Employer's loggingmanager, is highly integrated and must remain so for successfullogging operations.Thus, the construction crew must be able to fell,buck, and handle trees in its right of way in such a manner that theymay be removed to the mills and used for lumber just as are thosetrees which are felled by. the logging crew.For their mutual safety,the members of each crew must be constantly familiar with and awareof the operations of the other in order to avoid dangerous accidents;during the fire season all of the men who work on both crews must beable to operate as a team whenever fires break out.Moreover, therecord establishes that the skills of the machine operators in both thelogging and construction crews are substantially the same and thatthere is considerable interchange of employees between the two groups.In view of the foregoing, and because the Petitioner has advancedno persuasive evidence to warrant a departure from our customarypractice of denying severance to similar groups in the logging industry,we find that the unit sought by the Petitioner is inappropriate for thepurposes of collective bargaining.'Accordingly, the Employer's and the Intervenor's motions to dis-miss, on which ruling was reserved at the hearing, are hereby granted,and we shall dismiss the petition.2ORDER,Upon the basis of the foregoing findings of fact and upon the entirerecord in this case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Simpson Logging Company, filed herein by Local 302,International Union of Operating Engineers, AFL, be, and it herebyis, dismissed.1Winton Lumber Company, 79NLRB 334, and cases cited therein.2We find no merit in the Employer's contention that its 1947 contract with the Inter-venor,as extended in 1949,constitutes a bar to this proceeding.The Employer concedesthat it received the Petitioner'sdemand for recognition on May 31, 1949,and that the1949 extension to its agreement with the Intervenor was not signed by both parties beforeJune 28, 1949.Although it appears from the record that a complete agreement betweenthe Employer and the intervenor was reached on May 27,1949.it cannot bar this proceed-Ing because it was not reduced to writing and signed by the parties before the Petitionermade its demand for recognition.SeeUtica Structural Steel, Inc.,86NLRB 1261,and cases cited therein.